Citation Nr: 0524824	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for rhinitis.  

3.  Entitlement to service connection for gastritis with 
gastroesophageal reflux disease (GERD).  

4.  Entitlement to service connection for arthritis of both 
hands.  

5.  Entitlement to an initial (compensable) rating for 
service-connected lumbar strain.  

6.  Entitlement to an initial (compensable) rating for 
service-connected strained right shoulder with slap lesion.  

7.  Entitlement to an initial (compensable) rating for 
service-connected tinea pedis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1998 to 
November 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

The issues of entitlement to service connection for rhinitis, 
gastritis with GERD, and arthritis of both hands and 
entitlement to initial (compensable) ratings for right 
shoulder strain, lumbar strain and tinea pedis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Bilateral hearing loss for VA purposes was not shown during 
active service or thereafter.  




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in November 2002, prior to the denial of service connection 
for bilateral hearing loss in April 2003.  Moreover, the June 
2003 SOC and another VCAA letter in November 2003 
specifically advised him as to what evidence the RO had in 
its possession and what evidence was still needed.  
Specifically, these documents notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service VA records, and statements from the 
veteran.  VA made all reasonable efforts to assist the 
claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining additional VA examination as to 
this claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

In Hensley v. Brown, 5 Vet. App. 155 (193), the CAVC noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. qt 159.  The CAVC explained 
that: 

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Service connection

Review of the service medical records reflects that they 
include several audiometric test reports.  It was noted on at 
least one occasion that he had experienced noise exposure.  

On audiological evaluation in July 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
10
15
10
LEFT
00
05
05
10
10

On audiological evaluation in December 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
20
5
LEFT
0
0
10
10
10

On audiological evaluation in April 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
25
15
LEFT
5
5
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  

On audiological evaluation in September 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
25
5
LEFT
15
5
5
10
10

Hearing impairment in either ear was not reported at any time 
during service.  It is noted, however, that the veteran 
reported tinnitus, a condition for which service connection 
has already been established.  

On the authorized VA audiological evaluation in February 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
20
LEFT
0
10
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The audiologist noted that hearing was normal, bilaterally.  
Speech recognition ability was described as excellent, 
bilaterally.  
A November 2003 addendum to the February 2003 examination 
does not address this condition.  

As noted above, service connection for impaired hearing shall 
only be established when hearing status as determined by 
audiometric testing meets specified pure tone and speech 
recognition criteria.  Audiometric testing measures threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hertz).  Hensley, supra.  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against granting the 
veteran's claim.  In essence, the Board finds that the 
credible and probative evidence establishes that the veteran 
does not have a bilateral hearing loss disability as defined 
by 38 C.F.R. § 3.385.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the various audiological 
evaluations conducted during service and by the VA in 
February 2003.  Review of these reports reflects that the 
veteran did not have an auditory threshold of greater than 40 
decibels in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz in either ear, or an auditory threshold greater 
than 26 in any three of those frequencies in either ear at 
the time of any of these tests.  In addition, speech 
discrimination was found to be 100 percent in the right ear 
and 98 percent in the left ear in 2003.  Thus, the records 
does not contain auditory threshold findings that could serve 
to establish a hearing loss disability as defined by 38 
C.F.R. § 3.385, and, as discussed in detail hereinabove, 38 
C.F.R. § 3.385 sets forth specific threshold requirement for 
a finding of hearing loss disability, and the Board is bound 
in its decisions by such regulations. 38 U.S.C.A. § 7104(c).

The Board has reviewed the evidence of record and found that 
the results of his audiometric testing do not support a 
finding of a current hearing disability in either ear for VA 
compensation purposes.

In summary, the Board concludes that the veteran is not shown 
to suffer from a hearing disability for VA compensation 
purposes. The benefit sought on appeal must accordingly be 
denied as a matter of law.


ORDER

Service connection for hearing loss is denied.  




REMAND

The veteran underwent a VA examination at the time he was 
discharged from service October 2002.  The examination report 
reflects that the veteran gave medical history as to each of 
the claims.  The physician's assistant who conducted the 
examination diagnosed conditions to include vasomotor 
rhinitis, gastritis with GERD, and arthritis of both hands.  
Apparently, these diagnoses were made by the veteran's 
history, as the examination did not include gastrointestinal 
testing or X-ray of the hands.  Examination of the sinuses 
was negative.  

Service connection was denied for rhinitis, gastritis with 
GERD, and arthritis of both hands in April 2003.  

The veteran argued that this examination was inadequate in 
that the examination took place shortly after service 
separation, and the problems found would have developed over 
time in service.  In a November 2003 addendum to the February 
2003 VA examination, the physician's assistant added a 
statement to the report in which he indicated that he had 
reviewed the service medical records and claims folder and 
found no treatment that would substantiate a diagnosis of 
vasomotor rhinitis or gastritis.  No additional testing was 
accomplished.  

The Board notes that the service records do include reports 
of upper respiratory infections and reference to rule out 
GERD and rhinitis in an August 2002 note.  

The veteran has also argued that his right shoulder, low back 
and tinea pedis (conditions for which service connection was 
established in the April 2003 RO decision) are more severe 
than currently rated.  The Board finds that a contemporaneous 
examination to address all these issues is warranted.  

Accordingly, these claims are remanded for the following:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of the disabilities on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Numerous examination are requested 
below.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction of the examination(s).  The 
examiner(s) must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  All 
testing deemed necessary should be 
performed.  All findings should be 
reported in detail.

The AMC should feel free to combine any 
of the examinations requested below when 
the opinions requested may be met by one 
physician.  

The AMC should arrange for VA orthopedic 
examination in order to determine the 
nature and severity of the strained right 
shoulder and lumbar strain and to address 
whether the veteran has arthritis of the 
hands.  All indicated testing should be 
conducted.  As to the right shoulder and 
lumbar conditions, the examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and passive 
range of motion.  He/she should also 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected right shoulder and lumbar 
strain in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  It is requested 
that the examiner provide explicit 
responses to the following question:  (a)  
Does the service-connected disability 
involve only the joint structure, or does 
it also involve the muscles and nerves?  
(b)  Does the service-connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiners so 
indicate.  (c)  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  

Additionally, following review of all of 
the relevant medical records in the 
claims file, obtaining a history from the 
veteran, and the examination, and any 
tests that are deemed necessary, the 
orthopedist is requested to opine whether 
it is at least as likely as not (50 
percent or greater probability) that any 
arthritis of the hands, if present, began 
during or within one year of service or 
is otherwise linked to any incident of 
active duty.

3.  The veteran should also be afforded 
the appropriate VA examinations to 
determine whether he has rhinitis or 
gastritis with GERD.  Following review of 
all of the relevant medical records in 
the claims file, obtaining a history from 
the veteran, and the examination, and any 
tests that are deemed necessary, the 
examiner(s) is requested to opine whether 
it is at least as likely as not (50 
percent or greater probability) that any 
rhinitis or gastritis with GERD that is 
currently present began during service or 
is otherwise linked to any incident of 
active duty.

4.  The veteran should also be afforded a 
skin examination in order to determine 
the current nature and extent of the 
service-connected tinea pedis.  All 
indicated special studies and tests 
should be accomplished.  The examiner 
should provide a complete diagnosis. 

The examiner is asked to indicate the 
percentage of the veteran's entire body 
affected by his service-connected tinea 
pedis; the percentage of the veteran's 
exposed areas affected by his service-
connected skin disorder; and to comment 
on whether or not the skin disorder is 
manifested by constant exudation or 
itching, extensive lesions, or marked 
disfigurement; or required systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more during the 
past 12 months.

5.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claims that are 
the subject of this remand.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


